                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


LEONARD GATHRIGHT,                   )             3:19-cv-00487-MMD-WGC
                                     )
                         Plaintiff,  )             MINUTES OF THE COURT
        vs.                          )
                                     )             July 12, 2021
GRETTA PHILLIPS, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Enlargement of Time (ECF No. 23). Plaintiff
requests an additional eighty (80) days to complete service.

       Plaintiff’s Motion for Enlargement of Time (ECF No. 23) is GRANTED. Plaintiff shall
have to and including September 27, 2021, in which to complete service.

       IT IS SO ORDERED.


                                          DEBRA K. KEMPI, CLERK

                                          By:         /s/______________________
                                                  Deputy Clerk
